Title: To George Washington from Major General Robert Howe, 2 November 1779
From: Howe, Robert
To: Washington, George


        
          Dear Sir
          Field’s House 2d Nov. 1779
        
        Colo. Armand writes me that in his progress towards the Enemies lines yesterday he took two Waggons loaded with Hay and one Soldier of Robisons Corps He Burnt the Hay and Brought off the waggons He Solicits hard to return the latter to the People who own them as he thinks they are not inimical to our cause this I have my Doubts of, but beside this his Party may think they have a claim to the worth of them tho’ he says he can get over this matter. He Expresses himself Strongly upon this Occasion by declaring that his heart hurts him at the thought of taking the waggons and Horses as it will strain the owners inform me dear Sir if I may admit his of returning them in his interest he adds one of them has the reputation of a good Liberty man I inclose your Excellency a Paper that came last night from New york. and am Dear sir with the greatest Respect your Excellencys most Obt & hum. servt
        
          R. Howe
        
      